Amendment of regulation on a standard financial regulation for executive agencies - Framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (debate)
The next item is the vote on two reports by Mrs Gräßle:
1. on a standard financial regulation for the executive agencies to be entrusted with the management of Community programmes
and
2. on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002.
Member of the Commission. - Madam President, the Commission thanks Parliament, and, in particular, the rapporteur, for his constructive approach. The Commission is entirely committed to providing for full transparency vis-à-vis the budgetary authority as requested today by Parliament and in line with the joint statements of the European Parliament and the Council of July 2007.
In particular, as regards the decentralised agencies, the Commission will insert in the regulation accrued information requirements concerning the number of contract staff, operating surpluses, assigned revenue, transfers and waivers to recoveries.
More transparency of information on the work of the agencies, and not only in financial and budgetary matters, is also a concern recently expressed by the Commission in a communication to Parliament and the Council.
At this point, let me recall the Commission's proposal to set up an interinstitutional group to engage in a political discussion on the role and place of agencies in European governance, both with the Parliament and with the Council.
The Commission is indeed convinced that, if we have a consistent approach to agencies, we - all three institutions - can promote the transparency and effectiveness of an important part of the European Union's architecture. This is why I would like to conclude by expressing the wish that the interinstitutional working group proposed by the Commission starts its work soon.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, thank you for the opportunity to speak here even at this late hour, and thank you all for your understanding.
I requested permission to speak here. I am speaking for the Commissioner's sole benefit, as I think it is important to tell the Commission that we consider the amendments we have tabled, on which we shall also be voting tomorrow with a very large majority, to be important. I wish to tell him that we are only at the consultation stage with this dossier, and I should like to assure him on behalf of the whole Parliament that our amendments will help to bring greater order into the agency system. It is therefore very important to us all across the group divide that the Commission take them on board. I am obliged to the Commissioner for his assurances in this regard, and I shall also be monitoring the situation.
It is very important to me that he also understand why we want this. We need better accountability in the agencies and greater transparency, particularly among staff members. This concerns our budgetary law most directly. The Commissioner will also be aware, of course, that if our wishes are not taken on board we shall find our own ways to fulfil them. We regard this essential to our budgetary law.
The Commission had originally intended the present reform of the Financial Regulation to consist of merely technical modifications. We talk of better regulation, yet I have noted with great sorrow that the latest joint decision on agencies by the Council and Parliament in July has not been incorporated. The Commission's draft came somewhat earlier, but it would have been nice, of course, if it had been subsequently reworked. I should have also thought this fairer than leaving the work to us.
The European Parliament has introduced political changes with great unanimity right across the group divide. We want to bring internal operations, responsibilities, transfers of appropriations and accountability of agencies more into line with the operations and practice of the Commission Directorate-General by means of a declaration of assurance. We also want a better overview of the personnel and financial costs of the agencies. We want to be informed of all employees and not just those on the establishment plan. This is an absolute necessity.
I should like to give an example from a recent report by a decentralised agency on financial management in 2007. Thirty-nine posts are listed on this establishment plan, whereas 43 temporary staff and 11 contract staff appear in the text two pages before this. No two figures match, therefore. It is left to the reader's imagination as to whether we now have 39 plus 11 posts or 43 plus 11 plus 39, or whether the 39 posts of 43 staff are listed and the 11 are then added. We just do not know. I shall clarify the issue, but clarifying this issue for the large number of agencies is no fun, of course, and reporting and the reporting system are more or less equally chaotic in all the agencies.
The agency I have just quoted, ENISA, is interchangeable with any other, and I should indeed like to ask why the information we are given is so full of inconsistencies. We also want more information on the agencies' revenue - which, thinking of Alicante, can indeed be sizeable - and we want to know what is happening to this revenue. I thank the Commissioner in advance for taking on board these amendments - as he has just announced his intention to do.
Currently, we have 29 decentralised agencies with 3 914 employees on the establishment plan for 2007, with a budget of EUR 1.1 billion, EUR 559 million of which comes from the EU. The five executive agencies have 176 posts. The latest Commission communication on agencies was a very interesting one. The offer of a joint working group is very important. All three institutions must undertake to think through with each other the issue of the agencies' future and area of work.
In Germany, the issue of agencies and the growth of agencies is in the public eye. The media resonance is always great. The reputation of the European Union is also at stake if we do not succeed in conveying to the outside world why we actually need these agencies and what role they play in the European Union.
We should also be pleased if the Commission could prove why programme management is more efficient and better value when done by the executive agencies than by the Directorates-General. This is a request that those of us concerned with the budget have already put forward on a number of occasions, but has still not been backed up thus far in writing by the relevant facts and figures.
Parliament's amendments serve to maintain an overview of the European agencies, and our urgent request to the Commission is to help us to bring more order into the agency landscape. As the Commissioner should know, we in Parliament trust the Commission on this issue. We know that this institution is our last resort, as it were, when it comes to creating order and transparency and providing a better overview in this regard.
I should like to thank my fellow Members from the other groups, and particularly Mrs Haug, the rapporteur on agencies from the Committee on Budgets, and the two rapporteurs Mr Mulder and Mrs Herczog from the Committee on Budgetary Control for their suggestions, all of which we have taken on board. I therefore believe that we have put forward the proposed and desired amendments by Parliament that are most pressing at the present time. I beg the Commissioner also to incorporate these amendments in the corresponding draft.
on behalf of the ALDE Group. - (FR) Madam President, ladies and gentlemen, firstly I would also like to thank our rapporteur, Mrs Grässle, for her important work within the framework of these reports, which enhance the plans for a financial regulation for executive agencies.
At a time when the European Parliament is set to see its prerogatives strongly reinforced within the framework of the Treaty of Lisbon, I think it is particularly important to remember what our institution's competences are, obviously as co-decider of the budget. This Parliament, elected by direct universal suffrage by the citizens of the EU, must be able to do more and better to control the proper use of Community funds spent, this time by the executive agencies. I would like very briefly to highlight four points in this report, which seem essential to me if Parliament is to be able to play its role fully and make it as easy as possible for citizens to understand our institutions.
Firstly, I would also like to emphasise the need for better control over the use of assigned revenue. It seems important for the director of the agency to tell us about any transfers between titles exceeding the 10% threshold.
Secondly I should also highlight the importance of the figures for the establishment plan, as our fellow Member has just mentioned, whether for temporary staff, contract workers, seconded national experts, etc., so that we as the budgetary authority have a clear picture of the development of the human resources budgets of the agencies.
Thirdly, I think it is quite natural that we should be asking for a summary of the development of the agencies' budgets to be sent to the European Parliament each year, in accordance with the recommendations of the European Court of Auditors.
Fourthly and finally, the provisions in the report concerning the harmonisation of the deadlines for the discharge procedure should also give Parliament real control of the proper execution of the budget.
(FR) Madam President, I would like to take my turn at complimenting Mrs Grässle on the excellent work she has done, and obviously the Commission for this development concerning the agencies. I would like to highlight the very important provisions on the internal auditing of our agencies and suggest, following on from the comment by my fellow Member a moment ago, that we could work towards a consolidation, a sort of sub-consolidation in the EU's accounts for all agencies, so that third parties and particularly MEPs, have a picture of the development of the accounting mass represented by all the agencies of the European Union.
(PL) Madam President, in taking the floor in the debate devoted to amendment of the financial regulation for executive agencies and their offices, I would like to draw attention to two matters.
Firstly, there should be support for the rapporteur's proposal that directors of agencies be obliged to notify the European Parliament if they have transferred funds from operational to administrative in an amount that exceeds 10% of the ceiling.
Secondly, in view of the fact that executive agencies' functioning costs are covered by the budgets for individual programmes, the almost ten percent level of these costs has an impact. The failure to specify these costs in the case of the Trans-European Transport Network Executive Agency in particular has an impact when linked to the information that there is a shortfall of more than EUR 40bn for the projects that this agency deals with.
Finally, I would like to congratulate Mrs Gräßle on two very good reports.
The debate is closed.
The vote will take place tomorrow, Thursday.
Written Statements (Rule 142)
in writing. - (HU) Mr President, ladies and gentlemen, let me first of all summarise briefly the amendment to the Regulation on the financial regulation of executive agencies assigned various tasks in connection with the management of Community programmes.
This amendment, in line with Rule 47 of the Rules of Procedure, was the joint work of the associated committee and the Committee on Budgets. I especially thank my fellow Members and Mrs Grässle and Mr Mulder for their close and excellent cooperation.
We proposed several amendments aimed at enabling these agencies to operate fluidly, enhancing accountability and expanding opportunities for closer democratic monitoring of the funds assigned to these bodies.
It is important to note that:
as regards the discharge procedure for these agencies, standardisation of deadlines is urgently needed in future;
the Court of Auditors has also pointed out that individuals involved in auditing and control work should not take part in budget implementation measures;
taking due account of the protection of personal data, a list with the names of persons who have cooperated with the agency and the remuneration received by these experts should be attached to the relevant agency's report on budgetary and financial management;
monitoring of the use of external experts by the agencies must be enabled.
Thank you for your kind attention.